Case: 21-60856     Document: 00516320137         Page: 1    Date Filed: 05/16/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                             FILED
                                                                        May 16, 2022
                                  No. 21-60856                         Lyle W. Cayce
                                                                            Clerk

   Cecilia De La Paz Vasquez-De Martinez; Karla Dianara
   Martinez-Vasquez,

                                                                    Petitioners,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                   Respondent.


                     Petition for Review of the Order of the
                         Board of Immigration Appeals
                     BIA Nos. A208 375 390, A208 375 391


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:
         Cecilia De La Paz Vasquez-De Martinez and her minor daughter,
   Karla Dianara Martinez-Vasquez, are natives and citizens of El Salvador. An
   immigration judge ordered them removed. They appealed the IJ’s decision
   to the Board of Immigration Appeals, arguing that they were entitled to
   asylum, 8 U.S.C. § 1158, and withholding of removal, § 1231(b)(3). The BIA
   denied them relief. On November 7, 2021, Mother and Daughter’s Counsel
   timely petitioned us to review the BIA’s decision. We’re now in May 2022.
   Over six months have gone by. Counsel has yet to file an opening brief.
Case: 21-60856         Document: 00516320137             Page: 2      Date Filed: 05/16/2022




                                         No. 21-60856


           We originally ordered Counsel to file an opening brief in January 2022.
   Four days before the filing deadline Counsel requested a 30-day extension,
   citing “an overwhelming caseload, as well as some matters outside of [his]
   office’s control.” We granted Counsel an extension until late February.
   Then, two days before the February deadline, Counsel asked us for another
   extension. Counsel justified this second request with “a number of reasons”:
   that “Counsel is a primary caregiver” for his medically infirm parents; that
   he spends “a considerable amount of time out of the office in his parents’
   care”; that he “manages a very small, two-attorney firm” suffering from
   pandemic-related staffing shortages; and that he needs “significant time to
   familiarize himself with the record below and to parse through highly
   complex factual and legal matters.” We again granted Counsel an
   extension—this time until late March—and advised counsel that “[n]o
   further extensions will be granted.” Counsel must have thought we were
   bluffing, though, because two days before the March deadline he asked for
   “one final” month-long extension, arguing that he was suffering from a
   “proverbial ‘perfect storm’” in personal and professional setbacks. 1 Giving
   Counsel the benefit of the doubt, we again extended his deadline—this time
   until late April.
               The late-April deadline approached. Did counsel file an opening
   brief? No. Five days before the briefing deadline, Counsel filed a one-
   paragraph motion to dismiss this petition without prejudice, with a “right of
   reinstatement within 180 days,” under our Rule of Internal Procedure 42.4.
   We reserved our ruling on the motion, carrying it with the case, the very next
   day. Counsel then blew past the deadline to file an opening brief, April 25,



           1
            Counsel justified this third extension with largely the same reasons as the second
   extension, plus more medical issues beleaguering himself, his family, and his staff.




                                               2
Case: 21-60856        Document: 00516320137         Page: 3   Date Filed: 05/16/2022




                                     No. 21-60856


   without filing one. But counsel wasn’t done with filing motions instead of
   briefs.
             On April 29 counsel filed yet another motion, which we now review,
   asking us to dismiss this petition for Mother, but remand it for Daughter.
   Why? According to Counsel, “during the pendency” of this petition Mother
   has “passed away due to a prolonged illness.” That left Daughter, a minor,
   “essentially orphaned, given that her father ha[s] neglected and abandoned
   her since at least August of 2008, the time of her early childhood.” Plus, says
   Counsel, “[u]pon a close review of the record, . . . [Daughter] may have at
   least three potential forms of relief available to her that she may
   independently pursue at the agency level.” The Government did not file a
   response to Counsel’s latest motion. Still, Counsel advises us that the
   Government “contend[s] that the entire Petition should be dismissed, and
   that the daughter’s Petition should not be remanded to the [BIA].” We
   DENY Counsel’s latest motion for three reasons.
             First, Counsel’s motion is procedurally defective. The Rules of
   Appellate Procedure expressly require that all motions for relief in our court
   “state with particularity the grounds for the motion, the relief sought, and the
   legal arguments necessary to support it.” Fed. R. App. P. 27(a)(2)(A)
   (emphasis added). Yet nowhere in the two-short pages that Counsel says
   “support” his motion does Counsel cite any law on our authority to grant a
   voluntary dismissal from a petition for review, let alone how to evaluate it.
             Second, it’s unclear under what standard we should evaluate
   Counsel’s motion. Federal Rule of Appellate Procedure 42 governs voluntary
   dismissal of a “docketed appeal.” See Fed R. App. P. 42(b) (emphasis
   added). But we have never squarely held in a published decision that a
   “petition for review” from “a final order of removal,” under 8 U.S.C.
   § 1252, qualifies as an appeal. At most we have apparently assumed that




                                          3
Case: 21-60856      Document: 00516320137          Page: 4   Date Filed: 05/16/2022




                                    No. 21-60856


   Rule 42 governs voluntary dismissals of petitions for review. Cf. Mukuka v.
   Sessions, 697 F. App’x 368, 368 (5th Cir. 2017) (per curiam) (denying a
   voluntary dismissal of a petition for review under 5th Circuit Rule
   42.4). So, too, have our sister Circuits. See Gomes v. Garland, 17 F.4th 210,
   212 n.1 (1st Cir. 2021) (assuming, without explanation, that Rule 42 governs
   voluntary dismissal of petitions for review from the BIA); In re Immigration
   Petitions for Review Pending in U.S. Court of Appeals for Second Circuit, 702
   F.3d 160, 162 (2d Cir. 2012) (same); Yue Hua Lin v. Attorney General of U.S.,
   367 F. App’x 360, 361 (3d Cir. 2010) (per curiam) (same); Cruz-Moyaho v.
   Holder, 703 F.3d 991, 996 (7th Cir. 2012) (same); Suntharalinkham v. Keisler,
   506 F.3d 822, 823 (9th Cir. 2007) (en banc) (same); Cuartas v. U.S. Attorney
   General, 176 F. App’x 59, 3 n.4 (11th Cir. 2006) (same). Even so, Congress
   expressly provided that we review BIA removal orders on petition for review.
   See § 1252(b) (providing that a “petition for review shall be filed with the
   court of appeals for the judicial circuit in which the immigration judge
   completed the proceedings”). And a petition for review, as the Supreme
   Court explained just last year, is distinguishable from an appeal. See Garland
   v. Ming Dai, 141 S. Ct. 1669, 1677–78 (2021).
          Third, even assuming that Rule 42 applied, we would still DENY
   Counsel his requested relief. We have explained before our “broad discretion
   to grant voluntary motions to dismiss” under it. Noatex Corp. v. King Const.
   of Hous. L.L.C., 732 F.3d 479, 487 (5th Cir. 2013). While we will “generally”
   grant them, we will also deny them when it’s “in the interest of justice or
   fairness.” Id. Simply put, Counsel gives no explanation for why giving up
   Daughter’s petition for review without a fight is in her best interest. See
   Suntharalinkam, 506 F.3d at 825 (“[P]etitioner has absolutely nothing to gain
   by withdrawing his petition for review . . . .”) (Kozinski, J., dissenting).
   Rather, at every step of this petition Counsel’s various motions have been
   justified solely with concerns for himself. We cannot even assess the merits of




                                         4
Case: 21-60856      Document: 00516320137           Page: 5    Date Filed: 05/16/2022




                                     No. 21-60856


   Daughter’s petition because of Counsel’s continued failures to file a petition
   on her behalf. In fact, Counsel’s repeated delays have resulted in a situation
   where Daughter must now effectively proceed as a minor orphan since Mother
   has died from a prolonged illness. It would be manifestly unjust for us to permit
   Counsel to voluntarily dismiss Daughter’s petition under these
   circumstances.
          For these reasons, we DENY Counsel’s motion for partial dismissal
   and remand. We also ORDER Counsel to file Petitioners’ opening Brief by
   May 27, 2022. We remind counsel as well of his duties “[i]n representing a
   client” to neither “neglect . . . legal matter[s] entrusted to [him],” or
   “frequently fail to carry out completely the obligations that [he] owes to [his]
   clients.” Tex. Disp. R. Prof’l Conduct 1.01(b); see also id. at (c)
   (defining “neglect” as “signif[ying] inattentiveness involving a conscious
   disregard for the responsibilities owed to a client or clients”).




                                          5